Title: From George Washington to James McHenry, 30 June 1799
From: Washington, George
To: McHenry, James

 

Sir,
Mount Vernon June 30th 1799

Enclosed are letters from several persons, as mentioned at foot, applying for appointments in the actual Army. I have no personal knowledge of the Characters of the Applicants, nor do I know whether there are any vacancies to which they can be appointed, however deserving they may be. With due consideration I have the honor to be Sir Yr mo. ob. St

G. W——n.

